DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1 June 2021 has been entered.

Status
This Office Action is in response to the communication filed on 1 June 2021. Claims 2, 4-10, and 13-20 have been cancelled, claims 1 and 11 have been amended, and no new claims have been added. Therefore, claims 1, 3, and 11-12 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
A summary of the Examiner’s Response to Applicant’s amendment:
The Advisory Action dated 7 May 2021 specifically indicated that Applicant’s amendments submitted 30 April 2021 were NOT ENTERED; however the current 
Applicant’s amendment overcomes the previous rejection(s) under 35 USC § 112; therefore the Examiner withdraws the rejection(s), but notes new grounds as based on the amendment.
Applicant’s amendment does not overcome the prior art rejection(s) under 35 USC §§ 102 or 103; therefore the Examiner maintains the rejection(s) as below.
Applicant’s arguments are found to be not persuasive; please see the Response to Arguments below.

Examiner’s Note
The Examiner notes that at Interview (see the Interview Summary, dated 17 April 2020) several/many terms were discussed, the following meanings being noted as providing some level of clarity for breadth or scope at the claims (and specification), as pertaining to the current claim phrasing:
Site (including on-line site): Applicant indicated that this may be any website, i.e., any location on the Internet.
Wireless Internet application: Applicant responded that this can be any application.
Internet of Communication: Applicant indicated that this is, or may be, the Internet.
Gateway computer: Applicant indicated that this is, or may be, any computer.
Communication interface device: Applicant indicated that this is, or may be, any computer. The Examiner notes that a “multiplex communication interface device” is only disclosed at Applicant ¶¶ 0017 and 0021, and without any description or explanation; therefore, this is considered to merely be a communication interface device – i.e., a computer.
loC-B/G: Applicant indicated that this is the combining of the above terms (therefore: any computer connected to/on the Internet).
Bonus server (as apparently or possibly distinct from the bonus gateway computer, B/G): a lengthy and circular discussion regarding "accumulate" vs. "integrate" ensued with no apparent answer. The Examiner therefore understands this to just be any computer, but perhaps distinct from the B/G computer – although not certainly per the specification and interview discussion.
Integrate: Applicant indicated that this is designating the bonus to each user.

The Examiner further notes the breadth of the claims: since the payments indicated are “on-line”, the most readily understood and likely payment method is via some form of credit or debit card, or electronic funds transfer (EFT). As such, the payment transaction would entail at least a seller, buyer, instrument (e.g., card) 

Examiner’s Note
The Examiner notes that recitations to Applicant's specification, as below, are in reference to the Pre-Grant Publication of Applicant’s specification.

Claim Interpretation
For clarity on the record – as much as is possible by the Examiner, the Examiner notes the following interpretations based on the above Examiner’s Note:
Claims 1 and 11 each recite a/the DB receives final payment data from a payment gateway (P/G) computer and stores the data in an on-line site (at claim 1, claim 11 not reciting this storing step), the/an Internet of communication bonus gateway (IoC-B/G) computer receives DB payment data and calculates a bonus based on the DB data, and “pre-set bonus accumulation reference information (i.e., understood to be the rules or criteria for granting a bonus), the IoC-B/G performing 
Claims 3 and 12 each recite the bonus server operations being performed without synchronization or sharing user log information between the online site and the bonus server, and without synchronization between the P/G and the bonus server.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 1, 3, and 11-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Independent claims 1 and 11 each recite “the bonus server processes calculation of another bonus data based on the received final payment granted data and returns a result of the calculation of the another bonus data to the user terminal”; however, the Examiner has searched for the concept of a second, additional, and/or “another” bonus and does not find that concept disclosed. The Examiner has reviewed the 
Based on the indefiniteness of what this could mean, or would be intended to mean, the Examiner is not even able to suggest any remedial phrasing – if Applicant can point to support and/or indicate the concept they are attempting to claim, the Examiner might be able to suggest a remedy.
Claims 3 and 12 depend from claims 1 or 11, but do not resolve the above issues and inherit the deficiencies of the parent claim(s); therefore claims 3 and 12 are also lacking written support.

Claims 1, 3, and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Independent claims 1 and 11 both recite “a bonus server that … transmits, to the user terminal device, a result of the confirmation and grant” (claim 1, similar phrasing at claim 11), but then later recites “the bonus server receives bonus data from the IoC-B/G, processes authentication and collection of the bonus data, and returns results of the authentication and the collection of the bonus data by the same 
Furthermore, claims 1 and 11 also each recite “when the final payment granted data is received by the bonus server from the final payment granted data DB”; however, there is a lack of antecedent basis for this – there is no indication that “the final payment granted data is received by the bonus server from the final payment granted data DB”. In fact, the first element(s) of claims 1 and 11 indicate that the “final payment granted data DB … receives, from … [the] (P/G), final payment granted data … and stores the received payment granted data”, where (later) the “IoC-B/G … calculates a bonus” and (still later – at the current amendment) “the bonus server receives bonus data from the IoC-B/G, [and] processes authentication and collection”. Therefore, it appears that the “final payment granted data” would be from the IoC-B/G and not the final payment granted data DB, unless the “final payment granted data” is only just payment data (such as, e.g., that a credit card or other such payment has been made) and does not include any bonus or reward information. However, even then, there is no indication that the “final payment 
Further still, claims 1 and 11 also each recite “the bonus server processes calculation of another bonus data based on the received final payment granted data and returns a result of the calculation of the another bonus data to the user terminal”; however, there is no antecedent basis or any indication of “another bonus data”. The Examiner is uncertain if this is supposed to be indicating a second bonus based on having received the initial confirmed or authenticated bonus, of if this is merely some change to that initial bonus, or if this is merely the processing of another bonus when/if the user makes another purchase that qualifies for a bonus.
For purposes of examination, the Examiner is interpreting these issues in the following manner: 1) that a server (whether the bonus server or the IoC-B/G, or another server merely acting in their stead) provides the bonus data to the user, 2) that payment is confirmed and a bonus/reward is provided (when qualified for), and 3) any “additional bonus data” is merely some of the same processing as indicated at the rest of the claims.
Claims 3 and 12 depend from claims 1 or 11, but do not resolve the above issues and inherit the deficiencies of the parent claim(s); therefore claims 3 and 12 are also indefinite.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, and 11-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Please see the following Subject Matter Eligibility (“SME”) analysis:

For analysis under SME Step 1, the claims herein are directed to a system (claims 1 and 3) and a method (claims 11 and 12), which would be classified under one of the listed statutory classifications (SME Step 1=Yes).

For analysis under revised SME Step 2A, Prong 1, independent claim 1 recites a system for accumulating and granting an on-line commercial transaction bonus, the system comprising: a final payment granted data database (DB) that receives, from an on-line payment granting intermediary gateway computer (P/G), final payment granted data indicating transactions granted by on-line sites each of which includes a wireless Internet application and uses the P/G to process each transaction, and stores the received payment granted data; an Internet of communication (IoC)-bonus gateway computer (B/G) that receives the final payment granted data from the final payment granted data DB, and calculates a bonus based on the received final payment granted data and also based on pre-set bonus accumulation reference information for a respective on-line site, the pre-set bonus accumulation reference information being pre-stored in the IoC-B/G, wherein the IoC-B/G performs the calculation of the bonus without communicating with the P/G, a user terminal device that receives the calculated bonus from the IoC-B/G, and transmits, to a bonus server, a bonus request for granting of the calculated bonus and accumulating of the calculate bonus, and a user agreement for a benefit of the calculated bonus; a bonus server that receives, from the user terminal device, the bonus request and the user agreement, confirms the calculated bonus, and grants the bonus when the calculated bonus is confirmed, transmits, to the user terminal device, a result of the confirmation and grant, and stores information related to bonuses, which are calculated by the IoC-B/G and correspond to the transactions granted by the on-line sites, and integrate the collected bonuses of the on-line sites in each user's account, wherein the bonus server performs the confirmation and grant of the bonus without communicating with the P/G, wherein the IoC-B/G uses at least one of a wireless Internet messenger application, a short message service (SMS), and a multimedia messaging service (MMS), to interact with the bonus server through the user terminal device, and wherein the bonus server receives bonus data from the IoC-B/G, processes authentication and collection of the bonus data, and returns results of the authentication and the collection of the bonus data by the same transmission method and the same path as a method and a path through which the bonus data is transmitted from the IoC-B/G to the bonus server, to the IoC-B/G, and the IoC-B/G forwards the results to the user terminal device, wherein, when the final payment granted data is received by the bonus server from the final payment granted data DB, the bonus server processes calculation of another bonus data based on the received final payment granted data and returns a result of the calculation of the another bonus data to the user terminal, and wherein the bonus server integrates 
Claim 11 appears parallel to claim 1, except directed to a method performing the same or similar activities as indicated for claim 1 above.
The claim elements may be summarized as the idea of providing rewards (i.e., bonuses) based on purchases; however, the Examiner notes that although this summary of the claims is provided, the analysis regarding subject matter eligibility considers the entirety of the claim elements, both individually and as a whole (or ordered combination). This idea is within the “Certain methods of organizing human activity (e.g. … commercial or legal interactions such as … advertising, marketing or sales activities/behaviors, or business relations; …)” grouping of subject matter. It appears that a/any purchase reward/bonus program requires tracking or storing purchase data, providing that data to calculate the reward/bonus, performing the calculation, and providing the user/consumer with the reward/bonus per agreement with the user/consumer, and associates the reward/bonus information with a/the user/consumer account. Therefore, the additional elements of the claims appear to be the use of computers and/or devices, that the bonus is calculated and confirmed/granted without communicating with the payment computer (or synching with it, as per the dependent claims), and that the computers are physically separated (although apparently not actually supported).
Dependent claims 3 and 12 appear to just indicate not requiring synchronization of the on-line site and bonus server, nor the P/G (payment granting computer) and the bonus server. As such, the dependent claims appear encompassed by the 
Therefore, the claims are found to be directed to an abstract idea.

For analysis under revised SME Step 2A, Prong 2, the above judicial exception is not integrated into a practical application because the additional elements do not impose a meaningful limit on the judicial exception when evaluated individually and as a combination.  The additional elements are the indications of a system for, the purchases being on-line and/or using on-line sites, the system comprising various computers (i.e., the gateway computer (P/G), the Internet of communication (IoC)-bonus gateway computer (B/G), or IoC-B/G, user terminal device, a bonus server), the calculation and confirmation/grant being without communicating with the P/G, and wherein the IoC-B/G uses at least one of a wireless Internet messenger application, a short message service (SMS), and a multimedia messaging service (MMS), to interact with the bonus server through the user terminal device, and wherein the bonus server firstly tries to receive the bonus request and the user agreement directly from user inputs into the on-line sites, and then, if the first try is not processed, the bonus server secondly tries to receive the bonus request and the user agreement from signals received via a multiplex communication interface device, or the bonus server firstly tries to receive the bonus request and the user agreement from the signals received via the multiplex communication interface device, and then, if the first try is not processed, the bonus server secondly tries to receive the bonus request and the user agreement directly from the user inputs into the on-line sites. These additional elements do not reflect an improvement in the functioning of a computer or an improvement to other technology or technical field, effect a particular treatment or prophylaxis for a disease or medical condition (there is no medical disease or condition, much less a treatment or prophylaxis for one), implement the judicial exception with, or by using in conjunction with, a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing (there is no transformation/reduction of a physical article), and/or apply or use the judicial exception in some other meaningful way beyond generically linking use of the judicial exception to a particular technological environment.
The elements related to the system, computer, on-line, and use of wireless, SMS, or MMS messages literally just indicate the use of computers in applying the abstract idea, where MPEP § 2106.05(I)(A) indicates this as insignificant (i.e., “Adding the words ‘apply it’ (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice”). Although Applicant has argued (at least orally) that they understand the norm in the state of the art is to calculate the bonus with passing through the P/G, the Examiner notes that such is not necessarily the case – that in the United States (at least), such a norm does not appear existent since any post-purchase reward or rebate, or any group reward/rebate (depending on the activity of several or many users), or other such program would appear to necessarily not “pass through” the P/G, payment granting computer. Nevertheless, 
The claims appear to merely apply the judicial exception, include instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform the abstract idea. The additional elements appear to merely add insignificant extra-solution activity to the judicial exception and/or generally link the use of the judicial exception to a particular technological environment or field of use. 

For analysis under SME Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as explained above, the additional elements are considered insignificant – both individually and as an ordered combination – regardless of consideration regarding being well-understood, routine, conventional (“WURC”) computer functions. Nevertheless, the Examiner notes that the claim elements in total as related to computer functions are receiving and storing (by the DB), e.g., using the Internet to gather data” (Symantec, TLI Comms. OIP Techs., buySAFE), “[p]erforming repetitive calculations” (Flook, Bancorp), “[e]lectronic recordkeeping” (Alice, Ultramercial), “[s]toring and retrieving information in memory” (Versata, OIP Techs.).
There is no indication the Examiner can find in the record regarding any specialized computer hardware or other “inventive” components, but rather, the claims merely indicate computer components which appear to be generic components and therefore do not satisfy an inventive concept that would constitute “significantly more” with respect to eligibility.
The individual elements therefore do not appear to offer any significance beyond the application of the abstract idea itself, and there does not appear to be any additional benefit or significance indicated by the ordered combination, i.e., there does not appear to be any synergy or special import to the claim as a whole other than the application of the idea itself.
As indicated above, dependent claims 3 and 12 appear encompassed by the abstract idea and therefore only limit the application of the idea, and not add significantly more than the idea.


Please see the Subject Matter Eligibility (SME) guidance and instruction materials at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility, which includes the latest guidance, memoranda, and update(s) for further information.

NOTICE
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over White et al. (U.S. Patent Application Publication No. 2008/0133350, hereinafter White) in view of Postrel (U.S. Patent Application Publication No. 2005/0021401).

Please note that, as a convenience to applicant, the Examiner has pointed out, by bolding, optional or intended use language, and included a note as to the ramifications of such language below.

Claim 1: White discloses a system for accumulating and granting an on-line commercial transaction bonus, the system comprising:
a final payment granted data database (DB) (see at least, e.g., ¶¶ 0029-0030, Figs. 1-2, items 108, 112, 208, 212, the acquirer and/or issuer systems at least as being the payment granting computer(s), and at least both merchants and customers being a “user”, payment account with card numbers storing the payment data; citation by number only hereinafter) that
receives, from an on-line payment granting intermediary gateway computer (P/G), final payment granted data indicating transactions granted by on-line sites each of which includes a wireless Internet application and uses the P/G to process each transaction (0029-0030, online point of sale, the acquirer and/or issuer systems as being the payment granting computer(s), both merchants and customers being a “user”, the 
stores the received payment granted data (0029-0030, payment account with card numbers storing the payment data – the payment data being messaged to the reward data source and/or reward server and therefore requiring storage of some form, at least until the reward response is received, see also 0063-0068);
an Internet of communication (IoC)-bonus gateway computer (B/G) (0035-0037, reward data source 114, reward system 116, Figs. 1-2, items 110, 114, 116, 210, 216) that
receives the final payment granted data from the final payment granted data DB (Fig. 1, messages 6, 7, and/or 11, Fig. 2, messages 4-5, see also 0063-0068), and
calculates a bonus based on the received final payment granted data and also based on pre-set bonus accumulation reference information for a respective on-line site, the pre-set bonus accumulation reference information being pre-stored in the IoC-B/G (0035-0037, the reward data source and/or rewards computer storing reward program details and calculating the rewards, see also 0063-0068),
wherein the IoC-B/G performs the calculation of the bonus without communicating with the P/G (Fig. 1, 0029-0030, messages to/from reward data source and/or reward server, and that the issuer, acquirer, authorization network, reward system(s), user/consumer, etc. are all 
a bonus server that
receives, the bonus request (0029-0030, Figs. 1-2, 0063-0068),
and grants the bonus when the calculated bonus is confirmed (0029-0030, Figs. 1-2, 0063-0068),
transmits, to the user terminal device, a result of the confirmation and grant (0029-0030, Figs. 1-2, 0063-0068), and
stores information related to bonuses, which are calculated by the IoC-B/G and correspond to the transactions granted by the on-line sites, and integrate the collected bonuses of the on-line sites in each user's account (0081),
wherein the bonus server performs the grant of the bonus without communicating with the P/G (Fig. 1, 0029-0030, messages to/from reward data source and/or reward server, and that the issuer, acquirer, authorization network, reward system(s), user/consumer, etc. are all unique entities each with their own computing system, and therefore separated and not communicating during the calculation, see also 0063-0068, where additional messages are separate from various entities and appended to earlier messages), and
wherein the bonus server receives bonus data from the IoC-B/G, processes authentication and collection of the bonus data, and returns results of the 
wherein, when the final payment granted data is received by the bonus server from the final payment granted data DB, the bonus server processes calculation of another bonus data based on the received final payment granted data and returns a result of the calculation of the another bonus data to the user terminal (0053, 0056, related to another bonus in the form of a discount, 0058-0060, as related to another bonus in the form of, or accounting for, point redemption), and
wherein the bonus server integrates and collects the bonuses of the same type and in the same unit which one user accumulates in the on-line sites (0025, statement for an account reflecting rewards earned, 0027, 0059-0061, points balance and purchase and/or payment balances are tracked, 0047-048, statement credits)
However, where the claim disjoints regarding the user (such as a customer; however, the user is not required to be a customer or consumer) being in any manner aware of a/the bonus, such that the user may request the bonus, White may be considered to not be explicitly disclosing a user terminal device that receives the 
Postrel, though, teaches a similar purchase-based reward program that uses pre-existing credit card network infrastructure (Postrel at 0029, 0034), where the user may instigate a transaction and be directed to a trading server to check their reward balance and confirm that the reward is available (Postrel at 0105, Fig. 7, items 704, 706, 708. 710, 712), the rewards and exchange (aggregated rewards) points database(s) being separate from, and not relying on or communicating with, the payment computer(s) (“P/G”, per Applicant terminology) to calculate or confirm/grant the rewards (Postrel at Figs. 4-5, 14), and that the communication between entities is over a network such as the Internet and using a wireless network (Postrel at 0077), i.e., a wireless Internet messenger application. Postrel further indicates Therefore, the Examiner understands and finds that a request from a user device including a user agreement, confirming the bonus and without communicating with the payment gateway computer (“P/G”), and using one of a wireless, SMS, or MMS 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine or modify the reward processing of White with the user request and messaging of Postrel in order to employ a request from a user device including a user agreement, confirm the bonus without communicating with the payment gateway computer (“P/G”), and use one of a wireless, SMS, or MMS message(s).
The rationale for combining in this manner is that a request from a user device including a user agreement, confirming the bonus and without communicating with the payment gateway computer (“P/G”), and using one of a wireless, SMS, or MMS message(s) are each applying a known technique to a known device, method, or product ready for improvement to yield predictable results as explained above.

Claim 3: White in view of Postrel discloses the system of claim 1, wherein;
the bonus server performs the confirmation and grant of the bonus and the transmission of the result of the confirmation and grant without requiring a synchronization between the on-line site and the bonus server or without requiring sharing user log information between the on-line site and the bonus server (White at Fig. 1, 0029-0030, messages to/from reward data source and/or reward server, and that the issuer, acquirer, authorization network, reward system(s), user/consumer, etc. are all unique entities each with their own computing system, and therefore separated and not communicating during the calculation, see also 0063-0068, where 
the bonus server performs the confirmation and grant of the bonus without requiring a synchronization between the P/G and the bonus server (White at Fig. 1, 0029-0030, messages to/from reward data source and/or reward server, and that the issuer, acquirer, authorization network, reward system(s), user/consumer, etc. are all unique entities each with their own computing system, and therefore separated and not communicating during the calculation, see also 0063-0068, where additional messages are separate from various entities and appended to earlier messages, as indicating that the calculation and confirmation do not require synchronization; Postrel at 0105, Figs. 4-5, Fig. 7, items 704, 706, 708. 710, 712, Fig. 14, as combined above and using the rationale as at the combination above). 

Claims 11-12 are rejected on the same basis as claims 1 and 3 above since White and Postrel disclose a method of accumulating and granting an on-line commercial transaction bonus (White at 0019, 0022, 0025-0027, the activities as cited above; Postrel at 0109, indicating that the activities as cited are the method being performed by the system, as combined above and using the rationale as at the combination above) comprising the same or similar limitations and activities as at claims 1 and 3 above.

Response to Arguments
Applicant's arguments filed 1 June 2021 have been fully considered but they are not persuasive.

Applicant first argues the 112 rejections as proposed at the Advisory, but does not address the 112 rejections as currently placed. However, an Advisory Action is just that – “Advisory” (i.e., very briefly advising Applicant regarding what to generally expect should the proposed amendments be entered), the/an Advisory is not full examination, and further issues may be noted upon full examination. The Examiner has updated the 112 rejections based on the amendment and the argument is considered moot and not persuasive.

Applicant then argues the 103 rejection, apparently only arguing the Advisory Action, and not the actual rejections, and Applicant also appears to only argue the amended portion of the claims (Remarks at 6-7). Applicant first alleges that the amendment at the final element is not disclosed by White and/or Postrel since they are apparently alleged to not return results by the same method and path (Remarks at 6-7). However, “returns results … by the same transmission method and the same path as a method and a path through which the bonus data is transmitted from the IoC-B/G to the bonus server” is fairly broad – the same “method” appears to merely indicate the same general method, and since White indicates various messages that all use the same messaging, and that the return messages are routed to and from 
Applicant then alleges, in a conclusory statement, that White does not disclose integrating and collecting the same type and units (apparently types and units of bonuses) (Id. at 7). However, the tracking and providing statements regarding discounts in monetary units and points (as a different unit) earned or redeemed as indicated in White appears to read on this element.
Applicant then alleges, in another merely conclusory statement, that White and Postrel do not disclose calculation of another bonus (Id.). However, as noted at the current rejection, at least two other bonuses are calculated per White; therefore, this also appears read on by White.
With respect to the conclusory statements, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Applicant finally argues the 101 rejections, first alleging that “As an initial matter, Applicant respectfully submits that pending claims recite technical solutions to a problem in that high maintenance cost is consumed and there is a limit in entering a market by the bonus offering company and expanding the market due to a complex 
Applicant then argues that the sending of message in what they allege to be “a REVERSE direction to the conventional art” (Remarks at 9) is somehow an indication of eligibility (Id.). Applicant indicates this as “technical solutions” (Id.); however, this is still just “Receiving or transmitting data over a network” that MPEP § 
Applicant then argues that “b. The Claims Are NOT Directed To An Abstract Idea Because They Do Not Recite A Judicial Exception” since “The Examiner mischaracterizes the claims in alleging that the claims are directed to ‘Certain methods of organizing human activity (e.g., ... commercial or legal interactions such as ... advertising, marketing or sales activities/behaviors, or business relations; ...),’ Office Action, p. 11. Rather, the claims are directed to a specific implementation of accumulating and granting an on-line commercial transaction bonus within IoC-BG and bonus server. However, offering and processing bonuses or rewards is, in fact, “advertising, marketing or sales activities/behaviors, or business relations” – the reward/bonus is at least a marketing or sales activity to increase sales or revenue, and people have been offering and processing such rewards through via human activity (such as stamp rewards programs like S&H Green Stamps) for a long time (at least S&H Green Stamps, for example, since the late 1800s and/or early 1900s). The indications of using the “IoC-BG and bonus server” merely indicate a server computer as providing the processing – i.e., “apply it” or the equivalent, by use of a computer (see MPEP § 2106.05(I)(A)).
Applicant then alleges “The claims recite significantly more than activity that is well-understood, routine, and conventional” (Remarks at 11); however, the alleged activity is merely receiving or transmitting over a network, as indicated above to be insignificant, and/or that the same method or path is used to do so (also just receiving and transmitting), and/or calculating another bonus (that is unsupported, 
Applicant then argues the Berkheimer memo in general, without referencing any specific element (Remarks at 11-12). However, the Berkheimer memo only applies to those elements that are first indicated or found to be additional to the abstract idea, and then also only those elements that are identified as well-understood, routine, conventional (hereinafter, “WURC”) activity (see, e.g., MPEP §§ 2106.05(d)(I)(2) and 2106.07(a)(III)). The rejection does not specifically indicate that any element is considered insignificant solely as WURC, but the rejection does consider some elements that may possibly be considered under WURC analysis, and that consideration SPECIFICALLY cites to MPEP § 2106.05(d)(II) and various precedent as indicated there. As such, either Applicant is literally admitting to not having read the rejection, or that Applicant does not understand the rejection, or Applicant is apparently submitting a blatant falsehood to a tribunal.
The Examiner notes 37 C.F.R. § 11.303: “(a) A practitioner shall not knowingly: (1) Make a false statement of fact or law to a tribunal….” Since the rejection explicitly points to at least one source indicated by the Berkheimer memo (even if the citation is not required), it appears to be at least “a false statement of fact” to allege that the Examiner has not provided citation as required.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Anderson (U.S. Patent Application Publication No. 2008/0294556) indicates a wireless communication interface in conjunction with payment processing (at ¶¶ 0036, 0056, 0070, and 0073).
Hammad et al. (U.S. Patent Application Publication No. 2009/0112757) also indicates both SMS and MMS messaging via a communication interface in conjunction with payment processing. (at ¶ 0030, 0062, 0068).
Nguyen et al. (U.S. Patent No. 7,464,870 and U.S. Patent Application Publication No. 2007/0001000) indicates providing rewards for purchases via communication interface(s).
Johnson (U.S. Patent No. 5,924,080) indicates a grocery store rewards program that indicates rewards such as discounts are provided based on consumer information that is retrieved before completion of the transaction, the indication of discount then being printed on the receipt after, or at the time of, completion of the transaction. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D GARTLAND whose telephone number is (571)270-5501.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT D GARTLAND/
Primary Examiner, Art Unit 3622